OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                         AUSTIN
0IRA.u) c. MI”ll
111O”“cv as”-
                                                      nzzle   12,   19a9

             Honorable EOmer 08rPi8On, +?F.
             Wp@hll6At Of Fubllo 3afeEy                                 ,
             AWtiU,  TeXaa                                             ,'

              mu   SF:
                                        oginlen   IJO* o-
                                       Ret    ii'hether

                                              btrek_g        look upon ei\$rucqin
                                              ordef     ta    umload   the




                   ie traitspoi~ted"l&d and the Urlrsr of the truck
                   Olait~S th+t.h% ha8 Ilb key, but that this 1OCk ia
                   p&aced  SJ *he van at thta point of Fsrl&in and tho
                   receiver of the merchandise has 4 .%8ter key with
                   wbich to remove the lock and unload the 630da.n

                       You request :Jur OpiizbA hs.to rhetiiar 3r not under
             euab cirowaetoncelr a Uaense ? seleht :napector h4a the nu-
             thorlty to bremk the 13ck end deturmlne whather 3r not t&o
             motor tehlole has bees correotly rcglsterea:  that is, -&ether
             the truak eotuailg we&h8 a8 aueh as the re&lstration paperr
             woulb'indiaate,thereby detetinfng    the net load trmnlrportea
             OA #O SIOtOr Vebhle.
"on. Ifooter
           tarri8on, Jr., Page 2


            ,.xtlol&   t?27n, YOCtion Sa, ima1   Code, reads aa fol-
lows:
          *(a) Epon aFplloatlonfor reglstratlonor
    any commarolal  motor vehicle, truck-tractor,
    trallar or semi-trailer,the applicant shall
    deliver to the tax collector, x one gf'his
    duly authorizeddeputies, an affldarlt, duly
    swers to before an orficor authorized to adaln-
    later  oaths, showing the weight or aaid vehicle,
    whloh affidavit shall be kept on tila by the
    0ol:eator. The lioesse reaeipt issued to the
    applicant shall also show said a-elght. A copy
    of said receipt shall be <:arrled at all time
    on any such rehlcle while SBF~Ois upon the pub-
    lic hirjhway. &oh affidavit,or a certified
    eopy tharsof, my be introduoed   ~8 evldanoe
    showing th4 wal@it of esld v+hial.e,and such
    affidavit shall be prism faale evidence 3 th-.
    well;httberaot; yrovlded,however, that Pt my
    be shorn that said affidavit is false or that
    said pralgbtinsarted therein is incorrect."
            A:rticle&27a, 5eation 6 or the venal zoe reads as
roll.:Wa:
         vnny license an% w&&t loa,pootor  of the :tate
    Righway department,hsVl:igrceson to baliove that,
    the gross weight of e loaded vehicle la unlurful.,
    1s authorlsodto weigh the same either by mane
    of portable or stationary scales, and to royuire
    that suah vehlole be driven to the nuarest soales
    in the event such saales are within two n&lea.
    The iziapectormay theA req,ilrethe driver or oper-
    ator to unlosd imediately suoh portion ~3 the
    load as say be nescssary to decrease the gross
    weight of suah vehicle to the mrimus gross wei&ht
    spealfled by this Wt."
          To the facto submitted to us, you iadvisethat e Li-
cenae a :~alghtTD3peCtOr believes that a truck 1s transporting
mora than 7,000 psunds, histhe r,redicateior atorplng the
truok Ix- tha purpose of wel&ing the~sme. ..Bwould mntion
th.stthe acre belief of SUO!Ion lnspeotor that a truok is
transportingnore than 7,COO pouc%s would not b!?sufficientto
authorize such a >roce%ureon the rart 3f the izsgeotor. ;TiS
balief,sustbe supported by r~~sanablegrounds.
    7     In the case of ihlteheadVS. Xicharddron, 127 S.W.-
fed) 512, the Cl6trlot court had entorsd a Juderent perman-
                  c                               (
Hon. Eoner Garrison, Jr,, page 3


antly enjsinlng tile rubllo    Safety   :omisalon      3f Texas and
its zmnbers ami tha ?‘exzs tIif:hway I’atrol      trorp unloading
mtm   trucks   belmficg  t3 ay,pFtllants    In order    to -IUIU+Z~it;
ame,  tlnrl to ascertain tbelr   weight when empty.              :s
of civil gpeals of Lallrtereversed 2nd rendered such juidg-
incntdissolvingcluohrestraint snd holdin& t!iatwhen &tn
inapeotorhse ceaaan to believe that the law is b815g vio-
lated, and that such owrse        ia deemed necessary to verify
the iiliraotlon,   he may unload all or any portion of a load
sound on such a vehicle for the purpose or datuminis6        the
correct we*hts and ascartainiagrhether the law is being
violated. In support of such holding, we cite also the ca&ws
0f k%W ‘isay Lmber   C0111pany vs. Smith, 96 S.N. (2ti)282; .%at8
of Texa5 vs. r'er::uson,   at al, 125 ti.';!.(Zd) 272; and ijlohtird-
son VS. Rurley, 126 s.W. (2d) 1COl.
          ?;hhen an inspector oom~s upon 3 motor truok, which
he ha8 good reason to bellsve and doeo believe is oarrying a
load in excess of thiit-2llowedby law, it is hi3 duty to
wei;-hsuoh loaded truok and then to unload the S~~:ZE xld
Weigh it empty anti In tkrttway to ascertain whether tta .iuw
Is bei@ violstad. San the truclroperator defeat.the lr;wucd
frustrate the officer In the performance of hi6 duty ty re-
fuelnq to ulllookthe van anb permit the processes cd the law
to be oarrled out in    an    orderly and peaoefi;lzanner? :;e
think 307.. ‘,h% 6CtiOn Ji such OfiiCers i;i~td~hiCg the load-
ed tmck, In anpty?:q the s(lds(and ~:si:_hi.n~:
                                              It mgty is in
the nrtture~1f'a search. If neo86aury in tii% cxecutlon 3f         0
searoh warrant  an officer my break ~;d anter  the gremisss
wtict, are to be searcked. 56 2.J. 1242; 24 :?.i.L.700.
;PhereM sificer has tie authority to uako u search without
a warrant it wzul& seem that his powers and duties shoulirbe
the 8s~ as lf he had ipsearch war ant authorizinqthe same
kind of a search.

          .issumfrgthat the inspector has xirfio?entground6
for hfe belief that the truck oarlrs a loa& in excess of
that permitted by law, :?uranswer to your question is an uf-
firni~tiveone.
                                        Yours very truly